DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 24 March 2021 has been entered.

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Raukas nor Lawrence shows that the phosphor layer is a flat plate and that each of the plurality of dielectric pillars comprises titanium dioxide (TiO2), titanium nitride (TiN), silicon (Si), silicon nitride (SiN), or doped oxides.  The examiner disagrees.  Raukas’s phosphor layer is a flat plate (see Raukas Fig. 3) and Lawrences’s dielectric pillars comprise Si and SiN (and Lawrence Fig. 2).
Applicant argues that a skilled artisan would not replace the thin film surface 304 of Raukas with structure of Lawrence since the thin-film surface layer 304 in Raukas is completely different in configuration and function than the engineered structure in Lawrence.  The examiner disagrees.  The thin-film surface layer in Raukas is not completely different in function from the engineered structure in Lawrence, quite the opposite; they are both used for the function of light extraction.  Indeed, in Lawrence’s 
Applicant argues that the primary luminescence structure in Lawrence, the array of Er:SRN nanopillars emitting 1.55 pm radiation, is a thin active cavity whose thickness is much less than one wavelength. The thin layer of nanopillars in Lawrence forces the unextracted luminescence into a single guided mode traveling inside the continuous SRN waveguide, much like the guided light in a single mode optical fiber.  The examiner disagrees.  Applicant does not state where Lawrence allegedly teaches any of this, and the examiner has not found where Lawrence teaches that the primary luminescence structure is the array of Er:SRN nanopillars (the primary luminescence structures mentioned in Lawrence are LEDs (page 4 column 1) and lasers (Fig. 4)), nor any mention of the nanopillars forcing luminance into a single guided mode travelling inside the SRN waveguide (page 2 column 2 states that the nanopillars extract the light from the SRN waveguide, not the other way around).  Applicant further argues that the conditions under which the aperiodic structure of Lawrence extracts light from this transversely guided mode are very different than the ones in the aperiodic structures according to claim 1.  However, no conditions under which the aperiodic structure extracts light are actually in the claims.
Applicant notes that the luminescence in claim 1 is configured to be generated in a phosphor plate that is optically thick. This implies that the guided modes (total internal reflective modes) are very large in number and feature isotropic angular radiation patterns that are incident to the extraction layer, the aperiodic array, from all directions.  
Applicant argues that the materials of claim 1 are not configured for emitting radiation and solely configured for the scattering of incident luminescence to within a restricted angular cone.  The examiner disagrees.  The material listed in claim 1 comprises titanium dioxide (TiO2), titanium nitride (TiN), silicon (Si), silicon nitride (SiN), or doped oxides.  It is not accurate to state that these materials are not configured for emitting radiation; plenty of radiating materials comprise one or more of the listed materials, including the Er:SRN of Lawrence (which comprises SiN and Si) and the Sr-SiON:Er (which comprises Si) and YAG:Ce (a doped oxide) of Raukas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-17, 19-21, 24, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Raukas et al. (US 2012/0261688 A1) in view of Lawrence et al. (Lawrence, N., Trevino, J., and Del Negro, L. “Aperiodic arrays of active nanopillars for radiation engineering”, Journal of Applied Physics 111, 113101 (2012)).
With respect to claim 1:	Raukas teaches “an illumination device (100, with 104c variant of 104 (Figs. 1, 3)), comprising: a light source (102) configured to emit a first light beam having a wavelength within a first range of wavelengths (114); a converting material arranged in a phosphor layer such that the first light beam is 
Raukas does not teach “an aperiodic array disposed on the converting material, the aperiodic array comprising a plurality of sub-wavelength scattering pillars arranged to form an aperiodic pattern, the aperiodic array to restrict emission of the second light beam to within a restricted angular cone, wherein the aperiodic pattern of the dielectric aperiodic array is configured to produce azimuthally isotropic scattering of incident luminescence within the restricted angular cone, and wherein each of the plurality of dielectric pillars comprises titanium dioxide (TiO2), titanium nitride (TiN), silicon (Si), silicon nitride (SiN), or doped oxides”.
However, Lawrence teaches “an dielectric aperiodic array (Figs. 3c, 3f) disposed on the phosphor layer (Fig. 2), the aperiodic array comprising a plurality of sub-wavelength scattering pillars arranged to form an aperiodic pattern (Figs. 3c, 3f), the aperiodic array configured to restrict emission of the second light beam to within a restricted angular cone (page 7), wherein the aperiodic pattern of the dielectric aperiodic array is configured to produce azimuthally isotropic scattering of incident luminescence within the restricted angular cone (page 6 column 2), and wherein each of the plurality of dielectric pillars comprises titanium dioxide (TiO2), titanium nitride (TiN), silicon (Si) (Fig. 2), silicon nitride (SiN) (Fig. 2), or doped oxides”.

With respect to claim 2:	Raukas does not teach “the aperiodic array comprises circularly symmetric Fourier k-space to produce azimuthally isotropic scattering of luminescence within the restricted angular cone”.
Lawrence teaches “the aperiodic array comprises circularly symmetric Fourier k-space to produce azimuthally isotropic scattering of luminescence within the restricted angular cone (page 6 column 2)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the illumination device of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance omnidirectional light extraction (Lawrence abstract) and engineer emission patterns for directionality control (Lawrence page 1 column 1).
With respect to claim 3:	Raukas does not teach “wherein the plurality of pillars forms a Vogel spiral”.
Lawrence teaches “wherein the plurality of pillars forms a Vogel spiral (page 3 column 1)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the illumination device of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance 
With respect to claim 4:	Raukas does not teach “wherein the plurality of pillars forms a golden angle Vogel spiral”.
Lawrence teaches “wherein the plurality of pillars forms a golden angle Vogel spiral (page 3 column 1)”.
With respect to claim 5:	Raukas teaches “wherein the converting material comprises phosphor (paragraph 21)”.
With respect to claim 6:	Raukas teaches “wherein the converting material has the composition A3B5O12:Ce, wherein A is selected from the group consisting of Y, Sc, La, Gd, Lu, or Tb and B is selected from the group consisting of Al, Ga and Sc (paragraph 21)”.
With respect to claim 7:	Raukas teaches “wherein the second wavelength range is between 500 nanometers and 600 nanometers (see Fig. 8b)”.
With respect to claim 8:	Raukas teaches “wherein the light source is a light emitting diode (LED) (see Fig. 1)”.
With respect to claim 9:	Raukas teaches “wherein the first wavelength range is between 430 nanometers and 495 nanometers (see Fig. 8a) or between 375 nanometers and 410 nanometers”.
With respect to claim 10:	Raukas teaches “wherein the converting material is disposed on a top surface of the LED (see Fig. 1)”.
With respect to claim 14:	Lawrence teaches “wherein each of the plurality of pillars has a height of between 100 nanometers and 1,000 nanometers (Fig. 2a)”.

With respect to claim 15:	Raukas in view of Lawrence teaches “wherein each of the plurality of pillars is cylindrically shaped (Lawrence Fig. 3f) and has a diameter of between 100 nanometers and 300 nanometers (Raukas paragraph 20)”.
Lawrence’s pillars are cylindrically shaped and, based on the inset in Fig. 3f, have a diameter of roughly 1000 nm.  Raukas’s equivalent structure to Lawrence’s pillars are the “deviations” on the top surface performing the light scattering function having a size in the range of 100 nm to 5000 nm (paragraph 20), preferably in the narrower range of 500nm-2000nm.  Based on the combined teachings of Raukas and Lawrence pillars having a diameter in the claimed range would be considered a suitable, though unpreferred, diameter for the purpose of enhancing the scattering of light (Raukas paragraph 20).
With respect to claim 16:	Raukas teaches “an arrangmenet, comprising: a substrate (302) being a phosphor layer (paragraph 35), wherein the phosphor layer is a flat plate (Fig. 3) and optically thick (paragraph 34)”.
Raukas does not teach “the aperiodic array comprising: and a plurality of sub-wavelength scattering dielectric pillars disposed on the substrate and arranged to form a dielectric aperiodic array with an aperiodic pattern, the plurality of dielectric pillars to cooperate to produce azimuthally isotropic scattering of incident luminescence  to within a restricted angular cone, wherein the aperiodic array is configured to restrict 2), titanium nitride (TiN), silicon (Si), silicon nitride (SiN), or doped oxides”.
Lawrence teaches “an aperiodic array (Figs. 3c, 3f), the aperiodic array comprising: and a plurality of sub-wavelength scattering dielectric pillars disposed on the substrate (Er:SRN nanopillars; see Fig. 2) and arranged to form a dielectric aperiodic array with an aperiodic pattern (see Figs. 3c, 3f), the plurality of dielectric pillars to cooperate to produce azimuthally isotropic scattering of incident luminescence (page 6 column 2) to within a restricted angular cone (page 7), wherein the aperiodic array is configured to restrict illumination emissions to within the restricted angular cone (page 7), and wherein each of the plurality of dielectric pillars comprises titanium dioxide (TiO2), titanium nitride (TiN), silicon (Si) (Fig. 2), silicon nitride (SiN) (Fig. 2), or doped oxides”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the illumination device of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance omnidirectional light extraction (Lawrence abstract) and engineer emission patterns for directionality control (Lawrence page 1 column 1).
With respect to claim 17:	Raukas does not teach “wherein each of the plurality of dielectric pillars comprises a transparent dielectric”.
Lawrence teaches “wherein each of the plurality of dielectric pillars comprises a transparent dielectric (Er: silicon-rich nitride; see page 2)”.

With respect to claim 19:	Raukas teaches “wherein the aperiodic array is a Vogel spiral”.
Lawrence teaches “wherein the aperiodic array is a Vogel spiral (page 3 column 1)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the illumination device of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance omnidirectional light extraction (Lawrence abstract) and engineer emission patterns for directionality control (Lawrence page 1 column 1).
With respect to claim 20:	Raukas does not teach “wherein a mean center-to-center spacing between each of the plurality of dielectric pillars is between 0.25 and 2.5 times the wavelength of the incident luminescence”.
Lawrence teaches “wherein a mean center-to-center spacing between each of the plurality of dielectric pillars is between 0.25 and 2.5 times the wavelength of the incident luminescence (see Fig. 4)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the illumination device of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance 
With respect to claim 21:	Raukas does not teach “wherein each of the plurality of pillars is cylinder shaped, cone shaped, pyramid shaped, or rectangular shaped”.
Lawrence teaches “wherein each of the plurality of pillars is cylinder shaped (see Fig. 3f), cone shaped, pyramid shaped, or rectangular shaped”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the illumination device of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance omnidirectional light extraction (Lawrence abstract) and engineer emission patterns for directionality control (Lawrence page 1 column 1).
With respect to claim 23:	Raukas teaches “wherein each of the plurality of pillars is cylinder shaped, cone shaped, pyramid shaped, or rectangular shaped”.
Lawrence teaches “wherein the substrate comprises phosphor (thin layer of Er:SRN between pillars and silica; see page 3 column 2)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the illumination device of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance omnidirectional light extraction (Lawrence abstract) and engineer emission patterns for directionality control (Lawrence page 1 column 1).
With respect to claim 24:	Raukas teaches “wherein the phosphor layer (302) is unstructured (Fig. 3) and has a thickness exceeding one wavelength of emitting light (paragraph 34)”.

Lawrence teaches “a method of manufacturing an aperiodic array to restrict illumination emissions to within an angular cone (method of manufacturing the structure shown in Figs. 3c, 3f), the method comprising: applying a pattern (pattern shown in Fig. 3f), to mark a plurality of sub-wavelength scattering pillars arranged in an aperiodic array (see Fig. 3f), onto a substrate (SiO2+thin waveguiding layer of SRN; see page 3 column 2 and Fig. 2a) comprising a wavelength converting material arranged in a phosphor layer and arranged to emit light of a first wavelength responsive to incidence of light of a second, different, wavelength (Er:SRN); and forming the plurality of sub-wavelength scattering pillars from the substrate (page 3 column 2)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the method of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance omnidirectional light extraction (Lawrence abstract) and engineer emission patterns for directionality control (Lawrence page 1 column 1).
With respect to claim 26:	Raukas does not teach “wherein the aperiodic array is a Vogel spiral”.

It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the illumination device of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance omnidirectional light extraction (Lawrence abstract) and engineer emission patterns for directionality control (Lawrence page 1 column 1).

Claims 11, 13, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Raukas in view of Lawrence as applied to claim 1 above, and further in view of Dal Negro (US 2014/0016181 A1).
With respect to claim 11:	Raukas in view of Lawrence does not specifically teach “wherein the light source is a laser”.
However, Dal Negro teaches “wherein the light source is a laser (paragraph 55)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to further modify the illumination device of Raukas by using Dal Negro’s laser light source due to the art recognized suitability of said laser as a source of primary light (Dal Negro paragraphs 54-55).
With respect to claim 13:	Raukas does not teach “wherein a mean center-to-center spacing between each of the plurality of pillars is between 300 and 500 nanometers”.
Dal Negro teaches “wherein a mean center-to-center spacing between each of the plurality of pillars is between 300 and 500 nanometers (paragraph 41; note: if the 
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to further modify the illumination device of Raukas by using Dal Negro’s pillar spacing due to the art recognized suitability of pillars so spaced for the purpose of providing an aperiodic structure for circularly symmetric light scattering (Dal Negro title).
With respect to claim 30:	Raukas does not teach “wherein each of the plurality of pillars is cylindrically shaped and has a diameter of between 100 nanometers and 300 nanometers, a height of between 100 nanometers and 1,000 nanometers, and a mean center-to- center spacing between each of the plurality of pillars of between 300 and 500 nanometers”.
However, Lawrence teaches “wherein each of the plurality of pillars is cylindrically shaped (see Fig. 3f) and has a height of between 100 nanometers and 1,000 nanometers (Fig. 3)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the method of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance omnidirectional light extraction (Lawrence abstract) and engineer emission patterns for directionality control (Lawrence page 1 column 1).
However, Dal Negro teaches “wherein each of the plurality of pillars has a diameter of between 100 nanometers and 300 nanometers (paragraph 41), and a mean center-to- center spacing between each of the plurality of pillars of between 300 and 
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to further modify the illumination device of Raukas by using Dal Negro’s pillar diameter and spacing due to the art recognized suitability of pillars so sized and spaced for the purpose of providing an aperiodic structure for circularly symmetric light scattering (Dal Negro title).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raukas, Lawrence and Dal Negro as applied to claims 1 and 11 above, and further in view of Suckling et al. (US 2014/0362600 A1).
With respect to claim 12:	Raukas does not specifically teach “further comprising collection optics arranged downstream from the converting material”.
However, Suckling teaches “further comprising collection optics (69) arranged downstream (see Fig. 6a) from the converting material (65)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to further modify the illumination device of Raukas with the collecting optics of Suckling in order to collect the secondary light and image it into the far field (Suckling paragraph 104).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Raukas and Lawrence as applied to claims 16, 17, and 19 above, and further in view of Dal Negro.

Lawrence teaches “wherein each of the plurality of pillars is cylindrically shaped (Fig. 3f) and has a height of between 100 nanometers and 1,000 nanometers (Fig. 3).
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the illumination device of Raukas by replacing roughened surface layer 304 with the aperiodic array of Lawrence in order to enhance omnidirectional light extraction (Lawrence abstract) and engineer emission patterns for directionality control (Lawrence page 1 column 1).
Lawrence does not teach “a diameter of between 100 nanometers and 300 nanometers”.
However, Dal Negro teaches “a diameter of between 100 nanometers and 300 nanometers (paragraph 41)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to further modify the aperiodic array of Raukas in view of Lawrence by using Dal Negro’s pillar diameter due to the art recognized suitability of pillars so sized for the purpose of providing an aperiodic structure for circularly symmetric light scattering (Dal Negro title).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Raukas and Lawrence as applied to claim 24 above, and further in view of Lal et al. (US 2012/0322164 a1).

However, Lal teaches a method of depositing a dielectric material (116) and subsequently etching it (Figs. 4-6) to form a plurality of pillars (114).
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to make the pillars of Lawrence using Lal’s etching method due to the art recognized suitability of such a method to make pillars in the appropriate size range (Lal paragraph 2)”.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Raukas and Lawrwnce as applied to claim 24 above, and further in view of Dal Negro.
With respect to claim 27:	Raukas does not teach “wherein each of the plurality of pillars is cylindrically shaped and has a height of between 100 nanometers and 1,000 nanometers and a diameter of between 100 nanometers and 300 nanometers, and wherein a mean center-to-center spacing between each of the plurality of pillars is between 0.25 and 2.5 times the first wavelength”.
Lawrence teaches “wherein each of the plurality of pillars is cylindrically shaped and has a height of between 100 nanometers and 1,000 nanometers (Fig. 2), and wherein a mean center-to-center spacing between each of the plurality of pillars is between 0.25 and 2.5 times the first wavelength (Fig. 3)”.
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to modify the illumination device of Raukas by replacing 
Lawrence does not teach “a diameter of between 100 nanometers and 300 nanometers”.
However, Dal Negro teaches “a diameter of between 100 nanometers and 300 nanometers (paragraph 41)”. 
It would have been obvious when the application was effectively filed for one of ordinary skill in the art to further modify the aperiodic array of Raukas in view of Lawrence by using Dal Negro’s pillar diameter due to the art recognized suitability of pillars so sized for the purpose of providing an aperiodic structure for circularly symmetric light scattering (Dal Negro title).

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Raukas and Lawrence as applied to claim 1 above, and further in view of Jo et al. (US 2012/0086036 A1).
With respect to claim 29:	Raukas in view of Lawrence teaches “The illumination device according to claim 1 (see above)”.
Raukas does not specifically teach “wherein each of the plurality of dielectric pillars consists of titanium dioxide (TiO2), titanium nitride (TiN) or silicon (Si)”.
However, Jo teaches “wherein each of the plurality of dielectric pillars (140) consists of titanium dioxide (TiO2), titanium nitride (TiN) or silicon (Si) (paragraph 44)”.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875